Title: To Thomas Jefferson from Tench Coxe, with Jefferson’s Note, 31 July 1793
From: Coxe, Tench,Jefferson, Thomas
To: Jefferson, Thomas



July 31. 1793

Mr. Coxe has the honor to inform Mr. Jefferson that he has purchased of Mr. John Wilcocks a bill on London at 174 ⅌Ct. to the amount of  5000 Drs. Mr. Wilcocks wishes for the Cash this day and will give Mr. Coxe the bills by the time Mr. Jefferson can send a check on the Bank.
[Note by TJ:]
gave instantly an order on the bank for 5000. D. payable to John Wilcocks or bearer.

Th J.

